t c memo united_states tax_court melvyn l bell petitioner v commissioner of internal revenue respondent darlene k carvin formerly darlene c bell petitioner v commissioner of internal revenue respondent docket nos filed date d derrell davis for petitioner in docket no stephen p hale and james r hall jr for petitioner in docket no edsel ford holman jr for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners' federal_income_tax of dollar_figure and dollar_figure for taxable years and respectively and a deficiency of dollar_figure for taxable_year after concessions the issues for our consideration are whether petitioners are entitled to a business_bad_debt deduction in under section and to the carryback of the resulting net_operating_loss to the and taxable years and whether petitioner darlene k carvin is entitled to relief as an innocent spouse under sec_6013 findings of fact2 at the time the petitions in these consolidated cases were filed petitioner melvyn l bell and petitioner darlene k carvin formerly darlene c bell resided in little rock arkansas during the years in issue petitioners were married and filed joint federal_income_tax returns petitioners divorced in melvyn l bell petitioner received a bachelor's degree in electrical engineering in he had started working for an engineering firm in and later became a partner in the firm throughout his engineering career petitioner was involved in a number of business ventures in the latter part of petitioner had cofounded data testing inc a company that tested soils asphalts and concrete the company later merged with the engineering firm a couple of years after he began unless otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the stipulation of facts and attached exhibits are incorporated herein by this reference working at the engineering firm petitioner took a leave of absence to manage a blueprinting company southern blueprint co he acquired that company while it was in bankruptcy by borrowing money to pay some of the company's creditors petitioner operated the company for less than a year and then sold the company for a profit petitioner had also been involved in a number of other residential and commercial real_estate development projects one of the real_estate ventures was fairfield communities inc in which petitioner became involved in petitioner provided engineering and planning services to the business dividing his time equally between it and the engineering firm petitioner retained an interest in fairfield communities until at least on their tax_return petitioners reported gain from the sale of stock in fairfield communities as long-term_capital_gain in petitioner sold his partnership_interest in the engineering firm where he had worked since college he founded his own engineering firm and held an interest in that second firm until in the mid-1970's petitioner lent about dollar_figure to nygem corp which had manufactured snowmobile gas gauges nygem was in bankruptcy at the time of the loan after petitioner became involved in the company it began to manufacture printed circuit boards and became a profitable business although petitioner did not own any capital in the company he received dollar_figure million and stock in a hazardous waste disposal company discussed below for his interest petitioner also lent money to another company that was near bankruptcy consumat systems inc a solid_waste incineration business with petitioner's funding consumat systems became profitable from until petitioner's primary business activity was serving as the chairman and chief_executive_officer of environmental systems co inc ensco a hazardous waste disposal company in petitioner had advanced a substantial amount of money to ensco to develop a hazardous waste incinerator shortly after petitioner provided the financing it became clear that ensco would be unable to repay him petitioner decided to become more involved in the management and operation of the struggling company with the goal of making it profitable he also took shares in the company based on his previous advances in petitioner decided to decrease his involvement in the day-to-day operations of ensco and remain involved only in the company's long-term planning at that time petitioner had been selling some of his ensco stock from through petitioner sold ensco stock for total sales proceeds of approximately dollar_figure million and capital_gain of approximately dollar_figure million in date petitioner owned over million shares of ensco stock with an estimated value of dollar_figure million when petitioner began to withdraw from the management of ensco he decided to become more active in other business ventures in particular he intended to acquire financially distressed companies and turn them into profitable businesses petitioner believed that he could make the companies successful because of his past business success in date petitioner formed bell equities inc bei a holding_company for this purpose from to petitioner was the sole shareholder during this period he made capital contributions to the company of over dollar_figure petitioner made all decisions regarding which businesses bei would acquire during through bei acquired a number of subsidiaries that were insolvent or operating at a loss petitioner was unable to turn any of the subsidiaries into profitable businesses bei had also acquired one subsidiary kaufman lumber co that was profitable at the time of acquisition none of the subsidiaries were sold or even offered or advertised for sale bei's subsidiaries engaged in a variety of business activities including manufacturing lumber radio and television broadcasting advertising and theme parks bei acquired majority interests in the following entities date_of_acquisition percentage ownership subsidiary kaufman lumber co monarch mill and lumber co reelcraft inc ainsley communications inc the entertainment and leisure corp shotts-vines inc ppd g inc date_of_acquisition is not available in record the entertainment and leisure corp telcor a 90-percent subsidiary of bei was also a holding_company telcor wholly owned the following four entities each of which operated a theme park subsidiary ozarks entertainment inc deer forest inc the nygem co rapids inc date or year of acquisition percentage ownership petitioner did not directly own stock in any of the subsidiaries petitioner served as the chairman of bei's four-member board_of directors during to petitioner did not receive wages from bei telcor or any of their subsidiaries nor did petitioner receive dividends from bei during these years bei usually purchased the subsidiaries through debt assumption the subsidiaries needed capital to cover their operating_expenses and to stay in business the majority if not all of the subsidiaries' assets had been encumbered by third- party lenders before bei or telcor acquired the subsidiaries because of their poor financial positions the subsidiaries could not obtain bank loans petitioner used his own assets to obtain financing for the subsidiaries he borrowed approximately dollar_figure million from banks at about 10-percent interest and pledged his ensco stock as collateral petitioner transferred the borrowed funds to bei and telcor which in turn transferred the money to their respective subsidiaries bei also lent money to other businesses that petitioner owned that were not subsidiaries bei and telcor each recorded the advances as notes receivable-melvyn bell on a general ledger account petitioner decided the amount to advance to bei and telcor after consulting with officers of the companies about the subsidiaries' financial needs at times petitioner also sold ensco stock and transferred some of the sale proceeds to bei to cover operating_expenses of the subsidiaries petitioner also personally guaranteed loans from third-party lenders to bei telcor and the subsidiaries officers of bei and its subsidiaries met with petitioner's lending banks to discuss his personal banking and credit positions to ensure that bei and telcor would continue to receive financing through petitioner petitioner's personal banking relationships were also discussed at bei's board_of directors meetings petitioner did not receive collateral for the advances that he made to bei or telcor almost year after petitioner provided the first advance he received a series of notes payable on demand from bei telcor and telcor's subsidiaries reflecting the prior advances he did not receive any notes directly from any of bei's other subsidiaries on date petitioner received a promissory note from bei for approximately dollar_figure million petitioner also received a note from telcor for dollar_figure on date and three notes directly from subsidiaries of telcor for a total of approximately dollar_figure million two notes were dated date and one was dated date the notes were for the amounts that petitioner had previously advanced to the companies the notes accrued interest of percent but did not require regular_interest or principal payments in date petitioner conveyed a line of credit to bei in the amount of dollar_figure million bei issued to petitioner in exchange for the line of credit a promissory note that provided for interest to accrue pincite percent and for payment of the principal and interest on date in date petitioner also conveyed a line of credit to telcor in the amount of dollar_figure million that was evidenced in a note with the same terms as the bei note regular payments of principal or interest were not required under the notes petitioner's prior advances to bei and telcor were accumulated into the two line-of-credit notes and bei and telcor could draw against the line of credit for additional advances up to the maximum stated in the notes less the amount of the prior advances the first set of notes that had been executed on behalf of bei telcor and the telcor subsidiaries described above were treated by the companies and petitioner as consolidated into the two line-of-credit notes both bei and telcor had negative shareholder's equity accounts and deficits in their retained earnings accounts as follows for fiscal years ending october bei year retained deficit dollar_figure big_number big_number shareholder's equity dollar_figure big_number big_number telcor year retained deficit dollar_figure big_number shareholder's equity dollar_figure big_number petitioner was aware that repayment of the advances depended on the subsidiaries' becoming profitable during through bei made payments on petitioner's behalf for example bei made loan payments on the loans that petitioner originated to provide funding to bei and telcor however bei and telcor did not make regular repayments of the advances on their original and amended tax_return petitioners reported interest_income from bei in the amount of dollar_figure during through petitioner also held ownership interests in a number of other business enterprises including among others muskogee mall ltd the gary cos magnolia capri associates ltd mediaplex inc soneric inc darbe development co pier west partnership ice house center univest inc belvedere enterprises inc fountainhead resort hotel inc shrimp oyster beer haus inc urban enterprises inc brc oil gas red apple enterprises ltd east main ventures inc creative culinary systems inc original city associates ltd and architectural antiques inc in general these businesses were organized as partnerships or s_corporations petitioner also advanced money to his other businesses although petitioner's other business interests were separate from bei financing and operation of these businesses were discussed at bei's board_of director meetings petitioner also lent money to other individuals and entities at an interest rate generally of percent for the most part the loans originated from petitioner's acting as a seller-financier of property or advancing money to purchase a business or real_property in addition petitioner occasionally lent money to an employee or relative prior to petitioner’s net_worth was in excess of dollar_figure million in petitioner sold ensco stock for an average price of about dollar_figure per share at times during the sale price received was over dollar_figure per share the precipitous drop in the stock market on date known as black monday and management problems at ensco caused the ensco stock value to decrease to as low as dollar_figure per share the decreased value of the ensco stock affected petitioner's ability to obtain financing for bei because he had used the stock as collateral as a result of the stock market crash and management problems it was necessary for petitioner to become more involved with ensco and he had less time to devote to bei in petitioner was serving as the chairman of ensco's board_of directors and received over dollar_figure in wages from to none of the subsidiaries earned a profit except for kaufman lumber which was profitable when it was acquired in one of bei's subsidiaries ppd g filed a petition for voluntary reorganization under chapter of the federal bankruptcy laws at the time of the bankruptcy petition ppd g had total assets on its books_and_records of approximately dollar_figure million and total liabilities of approximately dollar_figure million including dollar_figure million in notes payable to bei in two other bei subsidiaries reelcraft and ainsley communications ceased operations at the time of cessation of business reelcraft's total assets and total liabilities were approximately dollar_figure million and dollar_figure million respectively the liabilities included approximately dollar_figure million owed to bei petitioner did not make any efforts to collect money from these companies for repayment of the advances for the taxable_year petitioners claimed a business_bad_debt deduction of dollar_figure consisting of dollar_figure in advances to telcor and dollar_figure in advances to bei the claimed deduction was the excess of the respective total liabilities of bei and telcor including the advances from petitioner over the total assets of the entities neither bei nor telcor recognized cancellation_of_indebtedness_income in the amount of the bad_debt deduction or reduced the amount of liabilities owed to petitioner on their books_and_records the bad_debt deduction resulted in a net_operating_loss nol in of dollar_figure on date petitioners filed a form_1045 application_for tentative refund seeking refunds of dollar_figure and dollar_figure for federal_income_tax paid in and respectively the claimed refunds are based on the carryback of the nol in a statement attached to the refund application petitioners requested expedited processing of the refund application so that they could use the refunds to pay bank obligations that were to days overdue the internal_revenue_service made tentative refunds to petitioners in the amounts shown on the form_1045 the checks were endorsed by both petitioners petitioner used the tax refunds to make payments on his overdue loans after claiming the bad_debt deduction for petitioner continued to make advances to bei and telcor during calendar years and he advanced dollar_figure and dollar_figure respectively to bei and during calendar years and he advanced a total dollar_figure to telcor in petitioner made a capital_contribution of over dollar_figure million to bei that consisted of ensco stock in the notice_of_deficiency respondent disallowed the business_bad_debt deduction for taxable_year disallowance of the deduction eliminated the nol in and resulted in the disallowance of the carryback losses to petitioners' and taxable years creating deficiencies for those years petitioners' federal_income_tax return for and the refund application_for and were prepared by donald v moore jr a certified_public_accountant mr moore also prepared the corporate tax returns for bei the return and the refund application were signed by petitioners ms carvin did not look at the return before signing it and was not aware of the dollar_figure million bad_debt deduction claimed on the return neither petitioner nor mr moore explained the bad_debt deduction to ms carvin at the time mr moore prepared petitioners' tax_return he believed that the bad_debt deduction was valid however he did advise petitioner about certain tax risks associated with the deduction ms carvin is a high school graduate and has no special training in business accounting or finance she met petitioner while working as a receptionist for fairfield communities in the early 1970's they married in sometimes ms carvin worked outside the home in various jobs she was the president of architectural antiques inc a company wholly owned by petitioners she did not run the day-to-day operations or make financial decisions for the company after the birth of petitioners' daughter in ms carvin became even less involved in the antique business and rarely if ever went to its place of business ms carvin attended antique shows and auctions with petitioner but petitioner purchased most of the antiques architectural antiques ceased business in and the antique inventory was sold to pay petitioner's bank obligations ms carvin was not involved in the operation or management of bei telcor or their subsidiaries petitioner did not discuss his business dealings with ms carvin or answer questions that ms carvin asked about the business ms carvin was not aware of the amount of petitioner's advances to bei and telcor or that the ensco stock was used as collateral to obtain loans for bei and telcor ms carvin did not know the number of businesses owned by petitioner or the couple's net_worth she was aware of the financial difficulties in petitioner's business affairs in particular the drop in value of the ensco stock because the business problems decreased petitioners' standard of living and impacted petitioners' household budget which ms carvin managed as part of the property settlement in petitioners' divorce ms carvin received bei whose only remaining subsidiary was kaufman lumber mr bell received telcor and its four subsidiaries opinion petitioners seek to deduct advances to corporations from their reported ordinary_income claiming that the advances are partially worthless bad_debts sec_166 entitles a taxpayer to a deduction for a bad_debt that becomes worthless during the taxable_year a business_bad_debt can be deducted from ordinary_income if it is either partially or totally worthless sec_166 a nonbusiness_bad_debt is deductible only as a short- term capital_loss and only if the debt becomes totally worthless during the taxable_year sec_166 only a bona_fide debt is deductible sec_1_166-1 income_tax regs petitioner bears the burden of proving that a bona_fide business debt exists and that the debt became worthless during the taxable_year in issue rule a 77_tc_582 48_tc_165 petitioner contends that the advances to bei and telcor constitute a bona_fide business debt and that the debt became partially worthless in respondent argues that the advances were capital contributions and therefore no genuine debt existed to which sec_166 could apply alternatively respondent contends that assuming that the advances were valid loans the loans were nonbusiness_bad_debt and petitioners are not entitled to deduct partially worthless nonbusiness_debt under sec_166 as a second alternative argument respondent maintains that the purported debt did not become partially worthless in petitioner darlene carvin concedes that the bad_debt deduction is not allowable and seeks relief under the innocent spouse provisions of sec_6013 because petitioner claims partial worthlessness for the taxable_period under consideration the only relief available to him would be through a finding that the advances constituted business debt within the meaning of sec_166 accordingly we focus on that aspect of the case to qualify as a business_bad_debt petitioner must show that he was engaged in a trade_or_business and that the bad_debt was proximately related to that trade_or_business 66_tc_652 affd 601_f2d_734 5th cir sec_1_166-5 income_tax regs promoting organizing financing and selling corporations may constitute a trade_or_business for purposes of sec_166 73_tc_1081 supplemented by tcmemo_1981_229 newman v commissioner tcmemo_1989_63 farrar v commissioner tcmemo_1988_385 on the other hand the management of one's investment regardless of how extensive is not a trade_or_business and a loan from a shareholder to a corporation for the purpose of protecting or enhancing the shareholder’s investment in the corporation is a nonbusiness_debt deely v commissioner supra pincite an intention to sell stock of a company for profit is consistent with the goals of an investor and a taxpayer with such an intention is not in the trade_or_business of dealing in corporations unless his activities are so extensive and continuous as to constitute a separate trade_or_business see 61_tc_318 in 373_us_193 the supreme court stated devoting one’s time and energies to the affairs of a corporation is not of itself and without more a trade_or_business of the person so engaged though such activities may produce income profit or gain in the form of dividends or enhancement in the value of an investment this return is distinctive to the process of investing and is generated by the successful operation of the corporation’s business as distinguished from the trade_or_business of the taxpayer to be engaged in a trade_or_business of promoting business entities a taxpayer must seek compensation other than the normal investor’s return and must conduct the activity for a fee or commission or with the immediate purpose of selling of the companies at a profit in the ordinary course of that business deely v commissioner supra pincite a taxpayer who seeks a return from long-term investments rather than a quick sale after the corporation becomes established is more likely to be viewed as an investor rather than a business promoter id pincite- when engaged in business promotion the taxpayer receives income directly for the services provided to the corporation rather than indirectly through the corporation’s success whipple v commissioner supra pincite whether the taxpayer is engaged in a trade_or_business is a question of fact 405_us_93 petitioner contends that he was in the trade_or_business of buying and rehabilitating financially troubled business entities and then selling them for profit and that he made the advances to bei and telcor in the ordinary course of that trade_or_business petitioner testified that his intention was to sell the bei subsidiaries once they became profitable however petitioner was contradicted by bei's officers who testified at trial two officers identified resale of the subsidiaries as only one possible option and did not view the quick sale of the subsidiaries as bei's purpose the officers also considered it to be desirable for bei to operate the subsidiaries after they became successful the bylaws of bei did not specify that the corporate purpose was to acquire struggling companies and rehabilitate them for a quick sale at a profit the bei subsidiaries do not themselves provide tangible evidence that petitioner indirectly held the subsidiaries as his inventory rather than as investments none of those unprofitable subsidiary companies improved and there is no evidence that petitioner intended and or attempted to sell them bei's actions with regard to kaufman lumber are inconsistent with the professed purpose for bei kaufman lumber was profitable when bei acquired a 50-percent interest in date neither bei nor petitioner made an effort to resell kaufman lumber at a profit instead bei acquired the remaining percent of the company in and continued to hold it at the time of petitioners' divorce in petitioner argues that he has a history of rehabilitating and selling businesses for a period of nearly years there is some evidence in the record that petitioner had a reputation in his community as a business entrepreneur petitioner had interests in about businesses in addition to the bei subsidiaries petitioner contends that he also held these entities as part of his business of promoting and developing businesses however there is no credible_evidence that the other business enterprises were held as inventory for resale we cannot determine from the record the length of time that petitioner held the businesses and it appears that petitioner held them for considerable periods of time without any intention of selling them only a few of these businesses were marginally profitable and petitioner did not take any affirmative steps to advertise or sell them evidence offered by petitioner at trial shows that he successfully turned around and sold only three companies southern blueprint nygem consumat over a period of years petitioner's accountant was not aware of a single instance where petitioner successfully rehabilitated a struggling company apart from ensco petitioner's prior business activity does not establish an extensive or continuous activity of promoting corporations for sale as to constitute a separate trade_or_business petitioner has not established that he provided promotional services to the companies he owned except for the blueprinting company in the early 1960's there is no evidence that petitioner provided anything but financing to the companies petitioner did not actively seek out companies to promote and did not advertise the companies he had on tax returns for through petitioner reported income and loss from business enterprises separate from bei as passive_income and loss petitioner's primary activity with regard to bei was to attend board_of directors' meetings where he discussed financing for the bei subsidiaries and acquiring additional businesses these activities do not differ from those an investor would take to protect and expand his investments petitioner has not identified promotional services that he provided to the bei subsidiaries for which he would have been compensated upon the resale of one of the bei subsidiaries the record in this case does not reflect the amount of time that petitioner spent involved in managing or operating the bei subsidiaries we note that petitioner indicated that he devoted a significant amount of time to ensco during to and received a salary exceeding dollar_figure petitioner attributed his inability to successfully rehabilitate the bei subsidiaries to the time demands of ensco there was no showing by petitioner whether the gain from sale of three companies over the years was reported as capital_gain or as ordinary_income on their financial statement petitioners listed their interest in bei as an investment and not as inventory in addition on bei's tax_return it was reported that the corporation was engaged in the management of investments petitioner did not hold himself out and or view himself as a dealer in corporations accordingly petitioner was not in the business or lending money or buying and selling corporations ultimately we must conclude that if the advances constitute debt rather than equity that it was non-business debt and would not qualify for a deduction under sec_166 because it was not wholly worthless at the end of a fact that petitioner does not dispute due to our holding it is unnecessary to consider whether the advances constituted debt or equity there was discussion in the briefs of the parties primarily respondent and ms carvin as to whether petitioner was engaged in the business of lending money at trial petitioner maintained that in addition to the purported loans he provided to bei he also lent money to his other businesses and to unrelated individuals and entities in his reply brief petitioner stated petitioner's business as regarding the deductions at issue was the business of buying rehabilitating and selling companies not the business of lending money petitioner only half-heartedly argued that he was in the trade_or_business of lending money petitioner did not make the advances to bei in the course of a money lending business and he was not in the business of lending money innocent spouse relief when a husband and wife file a joint federal_income_tax return liability for the tax due is joint_and_several on their aggregate income thus either spouse may be required to pay the entire amount sec_6013 78_tc_100 under sec_6013 however one spouse may be relieved of the liability as an innocent spouse to be entitled to innocent spouse relief the spouse seeking relief must satisfy each of the following requirements a joint_return was filed there is a substantial_understatement of tax on the return the understatement is attributable to a grossly erroneous item of the other spouse the spouse seeking relief did not know or have reason to know of the substantial_understatement when signing the return and upon consideration of all the facts and circumstances it would be inequitable to hold the spouse seeking relief liable for the income_tax deficiency attributable to the understatement sec_6013 86_tc_228 affd 826_f2d_470 6th cir the requirements of sec_6013 are conjunctive rather than alternative and all of the statutory requirements must be met for the taxpayer to be afforded relief 72_tc_356 ms carvin has the burden to prove that she is entitled to relief as an innocent spouse under sec_6013 rule a 94_tc_126 affd 992_f2d_1132 11th cir the parties have stipulated that petitioners filed joint returns for the years at issue and respondent and ms carvin agree that the bad_debt deduction is attributable to petitioner mr bell and that the understatement was substantial the remaining issues are whether the bad_debt deduction is grossly erroneous whether petitioner darlene carvin knew or had reason to know of the substantial_understatement of tax when she signed the return and whether it would be inequitable to hold ms carvin liable for the income_tax deficiency if we determine that one of the requirements for innocent spouse relief has not been met the other factors do not need to be considered bokum v commissioner f 2d pincite for purposes of sec_6013 a deduction is grossly erroneous if there is no basis in fact or law for the deduction sec_6013 a deduction has no basis in fact when the expense for which it is claimed was never in fact made 86_tc_758 a deduction has no basis in law when the expense even if made does not qualify as a deductible expense under well-settled legal principles or when no substantial legal argument can be made in support of its deductibility id a deduction that is without basis in fact or law is one that is frivolous fraudulent or phony id pincite the fact that a deduction has been disallowed does not per se prove that the deduction is grossly erroneous 954_f2d_1495 9th cir revg 94_tc_784 98_tc_28 we evaluate whether a claimed deduction is grossly erroneous as of the time of filing of the tax_return bokum v commissioner f 2d pincite ms carvin argues that the bad_debt deduction was grossly erroneous because the debt was not a business debt that arose out of a trade_or_business of petitioner’s in particular ms carvin argues that neither petitioner nor bei was engaged in the trade_or_business of buying and selling companies alternatively ms carvin maintains that if such a business existed it was the trade_or_business of bei and the activities of bei cannot be attributed to petitioner as the sole shareholder ms carvin does not argue that petitioner's positions that the advances were bona_fide debt or that the advances became partially worthless in were grossly erroneous respondent argues that although petitioner's argument that he was engaged in the business of rehabilitating distressed companies for resale is incorrect that argument is reasonable and therefore the sec_166 deduction was not grossly erroneous petitioner maintains that he organized bei as a conduit through which he could purchase promote finance manage and sell corporations petitioner has been involved in numerous business enterprises since in taxable_year he had direct or indirect interests in over businesses petitioner testified that he formed bei with the intention of acquiring financially troubled companies turning them into profitable businesses and reselling the businesses for a quick profit although petitioner's experience with turning around troubled companies is not so extensive and continuous as to establish that he was engaged in a trade_or_business he does have some history of rehabilitating financially troubled businesses beginning in accordingly we find that there is a reasonable basis for petitioner to have claimed that he acquired his interests in the bei subsidiaries as inventory and not merely as investments ms carvin argues that even if a trade_or_business of buying and selling business enterprises did exist the activity is that of bei and not petitioner individually the bad_debt deduction was based on advances made to bei a corporation that petitioner wholly owned and telcor a 90-percent subsidiary of bei in general a taxpayer cannot treat the business activity of a wholly owned corporation as his own trade_or_business for purposes of sec_166 31_tc_78 a shareholder is not engaged in the trade_or_business in which the corporation is engaged unless the shareholder engages in such trade_or_business apart from affiliation with the corporation see smith v commissioner tcmemo_1994_640 petitioner organized bei to conduct his business ventures in corporate form petitioner was the sole shareholder of bei and the chairman of bei's four-member board_of directors for the advances to be deductible by petitioners as business_bad_debt we would need to ignore bei's corporate form and attribute the activities of bei to petitioner we have looked through the corporate form of a holding_company and attributed the business activity of promoting to the shareholder whether we ignore the holding_company would depend on the shareholder's personal involvement in the corporation and the shareholder's business activity separate from the corporation see farrar v commissioner tcmemo_1988_385 petitioner made all significant decisions regarding the amount of financing the company would receive and which business enterprises to acquire also there is some evidence of petitioner's independent involvement in rehabilitating financially troubled businesses accordingly the fact that petitioner did not directly own the bei and telcor subsidiaries or directly hold them for sale does not render petitioner's argument that the advances were business debt groundless while petitioner's involvement with the various businesses was insufficient to establish that he was in the business of promoting and selling businesses there was some basis for believing that the advances were made for business purposes and not for investment purposes we find that the characterization of the advances as a business debt is not frivolous fraudulent or phony and that the bad_debt deduction has some basis in fact or law within the meaning of sec_6013 accordingly we find that the bad_debt deduction was not grossly erroneous we need not address the other conjunctive requirements of sec_6013 that are in issue in this case petitioner darlene carvin remains jointly and severally liable for the income_tax deficiency for taxable years and as determined above sec_6013 decisions will be entered under rule
